DETAILED ACTION
The instant application having Application No. 16/860,093 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 4, 5, 6, 14, 15, 16, and 17 are objected to for reciting conditionally executed limitations without positively reciting all the possible range of conditions.
The limitations following “greater than” and/or “less than” (e.g. claim 3: “…if the size of the data is less than one-third of the storage capacity of the flash memory module…” and “if the size of the data is greater than one-third of the storage capacity”) are not positively recited in the claim, as the limitations, as claimed, are conditionally executed without accounting for the possibility of the condition falling exactly at certain values, such as “one-third of the storage capacity” for claim 3, as an example. The method/package may never be required to execute the conditions because “if… greater than…” and “if… less than…” are temporal conditional precedents that may never be reached within the scope of the claim under the broadest reasonable interpretation.
See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *9 (PTAB, Apr. 28, 2016) (precedential) (holding “The Examiner did not need to present evidence of the obviousness of the remaining method steps of the claim that are not required to be performed see also Ex parte Katz, Appeal No. 2010-006083, 2011 WL 514314, at *4-5 (BPAI Jan. 27, 2011).” Board Decision pages 5-6, emphasis in original.
Appropriate corrections are required. The examiner suggests modifying the relevant language in the listed claims by modifying “…if the size of the data is…” to “in response to the size of the data being…”, and further suggests modifying “greater than” or “less than” to “greater than or equal to” or “less than or equal to.”
Claims, 3, 4, 5, 6, 14, 15, 16, and 17 are also objected for the following informalities.
For claims 3, 4, 14, and 15, “if the size of the data is greater than one-third of the storage capacity and less than two-third of the flash memory module” should be amended to read “in response to the size of the data being greater than one-third of the storage capacity and less than two-third of the storage capacity of the flash memory module”
Similarly, for claims 5, 6, 16, and 17, “if the size of the data is greater than one-fourth of the storage capacity and less than two-fourth of the flash memory module” should be amended to read “in response to the size of the data being greater than one-fourth of the storage capacity and less than two-fourth of the storage capacity of the flash memory module”; and “if the size of the data is greater than two-fourth of the storage capacity and less than three-fourth of the flash memory module” should be amended to read “in response to the size of the data being greater than two-fourth of the storage capacity and less than three-fourth of the storage capacity of the flash memory module”
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 12-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim (US 20170199685 A1, hereinafter Kim)
As per claim 1., Kim teaches A method for accessing a flash memory module, wherein the flash memory module comprises at least one flash memory chip, each flash memory chip comprises a plurality of block, [Kim teaches a memory device, which corresponds to the claim’s memory chip, comprising a plurality of memory blocks (para 59, lines 1-2; also see Fig. 1, #150, #152)] each block is implemented by a plurality of word lines, each word line corresponds to K pages, and each word line comprises a plurality of memory cells [Kim teaches memory blocks comprising pages, pages comprising memory cells, where word lines are coupled to the memory cells (para. 58, lines 1-8)] supporting a plurality of states [Kim teaches SLC and MLC cells storing their respective data comprising 1-bit or multi-bits, where the combination of the bits form states (para. 59, lines 1-13)], and the method comprises the steps of: receiving data from a host device; [“Each of the plurality of memory blocks 210 to 240 may store the data provided from the host device 102 during a write operation” (para. 60)] generating dummy data according to the data for the host device; [Kim teaches that the memory relies on parameters of a to-be-stored data when providing dummy data (para. 154, lines 1-5)] and writing the data with the dummy data to a plurality of specific blocks, wherein for each of a portion of the word lines of the specific blocks, the dummy data is written into at least one of the K pages, and the data from the host device is written into the other page(s) of the K pages. [Kim teaches both dummy data and to-be-stored data (write data) being written on pages belonging to each of multiple blocks (para. 159, lines 1-5; para. 160, lines 1-9 also see fig. 13)]
As per claim 2. Kim teaches The method of claim 1, and also teaches further comprising: referring to a size of the data and a storage capacity of the flash memory module to determine a ratio between a size of the dummy data and a size of the data from the host device.  [In Kim’s disclosure, the ratio of ‘dummy data size’ to the ‘size of the data being written’ is dependent on the ‘size of the data being written’ and the ‘simultaneous or one-time storage capacity’ of the memory (unit size of a one shot program), as the dummy data size corresponds to the difference between the ‘size of the data being written’ and the ‘simultaneous or one-time storage capacity,’ any changes in the latter two values will influence the ratio between the ‘dummy data size’ and the ‘size of the data being written.’ (para. 7, lines 1-3; para. 154, lines 5-7].
As per claim 12. A package, comprising: a flash memory module, wherein the flash memory module comprises at least one flash memory chip, each flash memory chip comprises a plurality of block, each block is implemented by a plurality of word lines, each word line corresponds to K pages, and each word line comprises a plurality of memory cells supporting a plurality of states; [See rejection in claim 1 above] and a flash memory controller, coupled to the flash memory module, configured to [Kim teaches a controller which controls storage of data in the control device (para 6, lines 3-9; para 41, lines 1-3) and may control overall operations in the memory device (para 46, lines 1-9; also see fig. 1, #130)] receive data from a host device, generate dummy data according to the data received from the host device, and write the data with the dummy data to a plurality of specific blocks; wherein for each of a portion of the word lines of the specific blocks, the dummy data is written into at least one of the K pages, and the data from the host device is written into the other page(s) of the K pages.  [See the rejection in claim 1 above]
As per claim 13. The package of claim 12, wherein a ratio between a size of the dummy data and a size of the data from the host device is determined by referring to a size of the data and a storage capacity of the flash memory module. [The rationale in the rejection of claim 2 is herein incorporated.]  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of and Yang et al. (US 20130107625 A1, hereinafter Yang) and D’Abreu et al. (US 20150078079 A1, hereinafter D’Abreu)
As per claim 3. Kim teaches The method of claim 2, and Kim also teaches and the step of writing the data with the dummy data to the plurality of specific blocks comprises: [see the rejection in claim 1 above] and the following underlined portions: if the size of the data is less than one-third of the storage capacity of the flash memory module, [see the rejection 2 above]; for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other one of the three pages; [see the rejection in claim 1 above] and if the size of the data is greater than one-third of the storage capacity and less than two-third of the flash memory module, [see the rejection in claim 2 above] for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other two of the three pages. [see the rejection in claim 1 above]
However, Kim does not explicitly disclose wherein K is equal to three, and also does not explicitly disclose the following underlined portions: if the size of the data is less than one-third of the storage capacity of the flash memory module,; for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other one of the three pages;; and if the size of the data is greater than one-third of the storage capacity and less than two-third of the flash memory module,; for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other two of the three pages.
Yang teaches the following underlined portions: if the size of the data is less than one-third of the storage capacity of the flash memory module,; and and if the size of the data is greater than one-third of the storage capacity and less than two-third of the flash memory module, [Yang teaches using different storage schemes depending on whether the ratio between a data size and a capacity size falls under 1/3 or between 1/3 and 2/3 (para. 31, lines 1-14)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Kim with Yang’s disclosures directed towards outlining specific data-to-capacity ratios for different data storage schemes. Doing so would allow for improvements in flash memory retention and reliability (para. 36, lines 1-5) by allowing for selection of the most appropriate storing schemes for different situations.
Therefore, it would have been obvious to combine Kim and Yang for the benefit of creating a method to obtain the above specified limitations.
However, Kim in view of Yang does not explicitly disclose wherein K is equal to three, and also does not disclose the following underlined portions: for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other one of the three pages;; for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other two of the three pages.
D’Abreu teaches wherein K is equal to three, [D’Abreu teaches a storage element (MLC) that can store 3-bits (para. 16, lines 4-8; para. 58, lines 1-3)] and also teaches the for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other one of the three pages; [D’Abreu teaches that a multi-bit storage element can function as a 1-bit storage by storing two bits of dummy data in two logical pages (para. 64, lines 1-7, also see fig. 4)]; for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other two of the three pages. [D’Abreu teaches that the multi-bit storage element can function as a 2-bit storage by storing a bit of dummy data in a single logical page (para. 58, lines 1-5, also see fig. 3)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Kim in view of Yang with D’Abreu’s disclosures directed towards filling a predetermined number of logical pages of a block with dummy data. Doing so would improve reliability of the stored data by avoiding situations where “bit error rate of data stored at the memory device may also increase.” (para. 3)
Therefore, it would have been obvious to combine Kim, Yang, and D’Abreu for the benefit of creating a method to obtain the above specified limitations.
As per claim 14. The package of claim 13, wherein K is equal to three, and if the size of the data is less than one-third of the storage capacity of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other one of the three pages; and if the size of the data is greater than one-third of the storage capacity and less than two-third of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other two of the three pages. [The rationale in the rejection of claim 3 is herein incorporated.]

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of and Yang, D’Abreu, and Yang (US 20150234609 A1, hereinafter Yang 2)
As per claim 4. Kim in view of Yang and D’Abreu teaches The method of claim 3, and further teaches and the step of writing the data with the dummy data to the plurality of specific blocks comprises: [see the rejection in claim 1 above] and wherein each memory supports eight states, [D’Abreu teaches, “the storage elements may each have eight available voltage states that correspond to eight data values generated based on 3 bits per storage element” (para. 28)] and the following underlined portions: if the size of the data is less than one-third of the storage capacity of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other one page by using only two non-adjacent states of the memory cells; [see the rejection in claim 3 above] and if the size of the data is greater than one-third of the storage capacity and less than two-third of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other two pages by using only four states that are not adjacent to each other. [see the rejection in claim 3 above]
	D’Abreu further teaches the following underlined portion: if the size of the data is less than one-third of the storage capacity of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other one page by using only two non-adjacent states of the memory cells; [D’Abreu teaches at least one example using two non-adjacent two states to represent a ‘1’ values and a ‘0’ value when dummy data is written into the other two of three pages, such as using non-adjacent states corresponding to “Er” and “E,” for instance. (para. 41, lines 21-25; also see fig. 4 #400)]
	D’Abreu also teaches the following underlined portion: and if the size of the data is greater than one-third of the storage capacity and less than two-third of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other two pages by using only four states that are not adjacent to each other. [See Fig. 3]
However, Kim in view of Yang and D’Abreu does not explicitly disclose the following underlined portions and if the size of the data is greater than one-third of the storage capacity and less than two-third of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other two pages by using only four states that are not adjacent to each other. 
Yang 2 teaches the above underlined portions. [Yang 2 provides an example of using four non-adjacent states (L1, L4, L6, and L8) (also see fig. 6)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Kim in view of Yang and D’Abreu with Yang 2’s disclosures directed towards a scheme that enables using non-adjacent states. Doing so would allow for a flexible scheme that can adopt to situations involving data writing errors (para. 6, lines 6-12).

As per claim 15. The package of claim 14, wherein each memory supports eight states, and if the size of the data is less than one-third of the storage capacity of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other one page by using only two non-adjacent states of the memory cells; if the size of the data is greater than one-third of the storage capacity and less than two-third of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host Page 29 of 33device is written into the other two pages by using only four states that are not adjacent to each other. [The rationale in the rejection of claim 4 is herein incorporated]

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kong (CN 109979514 A, hereinafter Kong) and D’Abreu
As per claim 5. Kim teaches The method of claim 2, and Kim also teaches and the step of writing the data with the dummy data to the plurality of specific blocks comprises: [see the rejection in claim 1 above] and the following underlined portions: if the size of the data is less than one-fourth of the storage capacity of the flash memory module, [see rejection in claim 2 above]; for each of the portion of the word lines of the specific blocks, the dummy data is written into three pages, and the data from the host device is written into the other one of the four pages; [see the rejection in claim 1 above]; if the size of the data is greater than one-fourth of the storage capacity and less than two-fourth of the flash memory module, [see the rejection in claim 2 above]; for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other two of the four pages; [see the rejection in claim 1 above]; and if the size of the data is greater than two-fourth of the storage capacity and less than three-fourth of the flash memory module, [see the rejection in claim 2 above]; for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other three of the four pages. [see the rejection in claim 1 above]
However, Kim does not explicitly disclose wherein K is equal to four, and also does not explicitly disclose the following underlined portions: if the size of the data is less than one-fourth of the storage capacity of the flash memory module,; for each of the portion of the word lines of the specific blocks, the dummy data is written into three pages, and the data from the host device is written into the other one of the four pages;; if the size of the data is greater than one-fourth of the storage capacity and less than two-fourth of the flash memory module,; for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other two of the four pages;; and if the size of the data is greater than two-fourth of the storage capacity and less than three-fourth of the flash memory module,; for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other three of the four pages. 
	Kong teaches the following underlined portions: if the size of the data is less than one-fourth of the storage capacity of the flash memory module,; if the size of the data is greater than one-fourth of the storage capacity and less than two-fourth of the flash memory module,; and if the size of the data is greater than two-fourth of the storage capacity and less than three-fourth of the flash memory module, [Kong teaches adopting different adjustment schemes based off of the whether the ratio of cells storing certain data falls under ¼, between ¼ and 2/4, and between 2/4 and ¾ of a capacity. (claim 6)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Kim with Kong’s disclosures directed towards outlining specific data capacity ratios for adopting different responses at predefined thresholds. Doing so would allow for more flexible storage administration by allowing for selection of the most appropriate storing schemes for different situations.
Therefore, it would have been obvious to combine Kim and Kong for the benefit of creating a method to obtain the above specified limitations.
	However, Kim in view of Kong does not explicitly disclose wherein K is equal to four, and also does not disclose the following underlined portions: for each of the portion of the word lines of the specific blocks, the dummy data is written into three pages, and the data from the host device is written into the other one of the four pages;; for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other two of the four pages;; for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other three of the four pages.
	D’Abreu teaches wherein K is equal to four, [(para 16, lines 6-10)] and also teaches the above underlined portions. [D’Abreu teaches selecting the number of bits to store in a multi-bit storage element, which can be a 4-bit storage element, to enable that storage element to be used 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Kim in view of Kong with D’Abreu’s disclosures directed towards filling a predetermined number of logical pages of a block with dummy data. Doing so would improve reliability of the stored data by avoiding situations where “bit error rate of data stored at the memory device may also increase.” (para. 3)
Therefore, it would have been obvious to combine Kim, Kong, and D’Abreu for the benefit of creating a method to obtain the above specified limitations.
As per claim 16. The package of claim 13, wherein K is equal to four, and if the size of the data is less than one-fourth of the storage capacity of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into three pages, and the data from the host device is written into the other one of the four pages; if the size of the data is greater than one-fourth of the storage capacity and less than two-fourth of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other two of the four pages; and if the size of the data is greater than two-fourth of the storage capacity and less than three-fourth of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other three of the four pages. [The rationale in the rejection of claim 5 is herein incorporated.]

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of and Kong, D’Abreu, and Guterman et al. (US 7237074 B2, hereinafter Guterman)
As per claim 6. Kim in view of Kong and D’Abreu teaches The method of claim 5, and D’Abreu further teaches wherein each memory supports sixteen states, [D’Abreu teaches storage elements that can be programmed to one of sixteen voltage states (para. 78, lines 1-2)]; and the step of writing the data with the dummy data to the plurality of specific blocks comprises: [see the rejection in claim 1 above]; if the size of the data is less than one-fourth of the storage capacity of the flash memory module, for each of the the portion of word lines of the specific blocks, the dummy data is written into three pages, [see the rejection in claim 5 above]; if the size of the data is greater than one-fourth of the storage capacity and less than two-fourth of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, [see the rejection in claim 5 above]; if the size of the data is greater than two-fourth of the storage capacity and less than three-fourth of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, [see the rejection in claim 5 above]
Kim in view of Kong and D’Abreu also teaches the following and the data from the host device is written into the other one of the four pages by using only two non-adjacent states of the memory cells; [D’Abreu teaches selecting the number of bits to store in a multi-bit storage element, which can be a 4-bit storage element, to enable that storage element to be used at a reduced capacity such as a 1 bit, 2 bit, or a 3 bit storage element (para. 21, lines 12-21), and where using the storage element at a reduced capacity involves inserting dummy data into the and the data from the host device is written into the other two of the four pages by using only four states that are not adjacent to each other; and [D’Abreu teaches selecting the number of bits to store in a multi-bit storage element, which can be a 4-bit storage element, to enable that storage element to be used at a reduced capacity such as a 1 bit, 2 bit, or a 3 bit storage element (para. 21, lines 12-21), and where using the storage element at a reduced capacity involves inserting dummy data into the storage elements and storing non-dummy data in the logical page(s) not containing the dummy data (para 22, lines 4-8; para 23, lines 1-5); D’Abreu gives an example of a multi-bit storage element being used at a reduced capacity as a 2 bit storage element by having the other logical page(s) filled with dummy data (para. 58, lines 1-5) which is shown to use only four states (para. 59, lines 12-15; also see fig. 3, #300)]; and the data from the host device is written into the other three of the four pages by using only eight states that are not adjacent to each other. [D’Abreu teaches selecting the number of bits to store in a multi-bit storage element, which can be a 4-bit storage element, to enable that storage element to be used at a reduced capacity such as a 1 bit, 2 bit, or a 3 bit storage element (para. 21, lines 12-21), and where using the storage element at a reduced capacity involves inserting dummy data into the storage elements and storing non-dummy data in the logical page(s) not containing the dummy data (para 22, lines 4-8; para 23, lines 1-5); D’Abreu gives an example of a multi-bit storage element being used at a reduced capacity as a 3 
However, Kim in view of Kong and D’Abreu does not explicitly disclose the following underlined portions:; and the data from the host device is written into the other two of the four pages by using only four states that are not adjacent to each other; and; and the data from the host device is written into the other three of the four pages by using only eight states that are not adjacent to each other.
Guterman teaches the above underlined portions [Guterman teaches using a subset of all the possible states that are non-neighbor states which are separated from each other (col 11, lines 51-59; claim 36)] 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Kim in view of Kong and D’Abreu with Guterman’s disclosures directed towards using of non-neighboring states. Doing so would allow for improved reliability in data storage by avoiding situations where “the threshold voltage may shift as much as one volt or more. In a multi-state device, this could shift the memory cell by one or two states.” (col. 2, lines 1-3).
Therefore, it would have been obvious to combine Kim, Kong, D’Abreu, and Guterman for the benefit of creating a method to obtain the above specified limitations.

As per claim 17. The package of claim 16, wherein each memory supports sixteen states, and if the size of the data is less than one-fourth of the storage capacity of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into three pages, and the data from the host device is written into the other one of the four pages by using only two non-adjacent states of the memory cells; if the size of the data is greater than one-fourth of the storage capacity and less than two-fourth of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into two pages, and the data from the host device is written into the other two of the four pages by using only four states that are not adjacent to each other; and if the size of the data is greater than two-fourth of the storage capacity and less than three-fourth of the flash memory module, for each of the portion of the word lines of the specific blocks, the dummy data is written into one page, and the data from the host device is written into the other three of the four pages by using only eight states that are not adjacent to each other. [The rationale in the rejection of claim 17 is herein incorporated.] 

Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi et al. (US 20150294723 A1, hereinafter Choi)
As per claim 7. Kim teaches The method of claim 1, and Kim further teaches wherein the method is executed by an embedded Multi-Media-Card (eMMC) comprising a flash memory controller and the flash memory module, [Kim teaches its disclosure may be implemented through an eMMC (para. 39, lines 8-12) and also teaches a controller (para. 46, lines 1-3) and a flash memory (para. 45, lines 10-12)]
Kim also discloses the following underlined portion: and the receiving step, the generating step and the writing step are performed before the eMMC is positioned in an electronic device. [see the rejection in claim 1 above]
and the receiving step, the generating step and the writing step are performed before the eMMC is positioned in an electronic device. 
 	Choi discloses the above underlined portion. [Choi teaches writing data to a nonvolatile memory prior to the memory being mounted on a printed circuit board (para. 45, lines 1-3; para. 45, lines 1-4; also see fig. 3), where the nonvolatile memory may be an eMMC (para. 28, line 8), and where an application processor, corresponding to the electronic device, is attached to the printed circuit board (para. 29, lines 1-4; para 46, lines 4-9)]
	Kim in view of Choi is analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kim and Choi, to modify the disclosures by Kim to include disclosures by Choi since both Kim and Choi teach data storage in eMMC. Therefore, it would be applying a known technique (performing data storage to an eMMC before a mount) to a known device (memory device receiving, generating, and writing data) ready for improvement to yield predictable results (memory device programming scheme where data can be written to the device prior to the device before the device is positioned in an electronic device).
Therefore, it would have been obvious to combine Kim and Choi for the benefit of creating a method to obtain the above specified limitations.
As per claim 8. Kim in view of Choi teaches The method of claim 7, and Kim also teaches wherein the receiving step, the generating step and the writing step are performed before the eMMC is mounted on a printed circuit board (PCB) applied to the electronic device. [See the rejection in claim 7 above] 
As per claim 18. The package of claim 12, wherein the package is an embedded Multi-Media-Card (eMMC), and flash memory controller writes the data with the dummy data to the specific blocks before the eMMC is positioned in an electronic device. [The rationale in the rejection of claim 7 is herein incorporated] 

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi and D’Abreu
As per claim 9. Kim in view of Choi teaches The method of claim 7, further comprising: and Choi further teaches after the eMMC is positioned in the electronic device and the electronic device starts to work, [para 4, lines 6-9] performing a garbage collection operation on the flash memory module to move valid data of a portion of the specific blocks to a plurality of blank blocks, to release space of the portion of the specific blocks; [The image OS data, corresponding to the claim’s valid data, stored in a first area is migrated to the second area (para. 59, lines 1-3, and the first area) and where the data in the first area may be invalidated or erased after the migration (para. 73, lines 1-5)]  
Kim in view of Choi also discloses the following underlined portion: wherein the valid data of the portion of the specific blocks are written into all of the K pages of each word line of the blank blocks. [see the rejection above]
However, Kim in view of Choi does not explicitly disclose the following underlined portion wherein the valid data of the portion of the specific blocks are written into all of the K pages of each word line of the blank blocks.

Kim in view of Choi and D’Abreu is analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kim, Choi, and A’breu, to modify the disclosures by Kim in view of Choi to include disclosures by D’Abreu since Kim, Choi, and D’Abreu teach data storage in non-volatile memory. Therefore, it would be applying a known technique (storing data to all the pages of each wordline) to a known device (memory device that rewrites a previously stored data at another location) ready for improvement to yield predictable results (memory device programming rewriting a previously stored data at another location in a manner where the data is written to every pages of each wordline).
Therefore, it would have been obvious to combine Kim and Choi for the benefit of creating a method to obtain the above specified limitations.

	
As per claim 10. Kim in view of Choi and D’Abreu teaches The method of claim 9, and Choi further teaches wherein the step of performing the garbage collection operation on the flash memory module to move the valid data of the portion of the specific blocks to the plurality of blank blocks comprises: [The image OS data, corresponding to the claim’s valid data, stored in a first area is migrated to the second area (para. 59, lines 1-3, and the first area) and where the data in the first area may be invalidated or erased after the migration (para. 73, lines 1-5)] after the eMMC is positioned in the electronic device and the electronic device starts to work, [para 4, lines 6-9] performing the garbage collection operation on the flash memory module to move the valid data of the portion of the specific blocks to the plurality of blank blocks, [The image OS data, corresponding to the claim’s valid data, stored in a first area is migrated to the second area (para. 59, lines 1-3, and the first area) and where the data in the first area may be invalidated or erased after the migration (para. 73, lines 1-5)] even if quality of the portion of the specific blocks is good enough to be no need to perform the garbage collection operation in a normal operation of the eMMC. [The migration of the data is conditioned on the receipt of an operation request issued in response to a boot, where the quality of the blocks has no bearing on the condition, and where the operation would necessary occur even in all the conditions relevant to the block quality, including the situations where the blocks were in good conditions not necessitating removal of the data (para. 47, lines 1-11)]
As per claim 19. The package of claim 18, wherein after the eMMC is positioned in the electronic device and the electronic device starts to work, the flash memory controller performs a garbage collection operation on the flash memory module to move valid data of a portion of the specific blocks to a plurality of blank blocks, to release space of the portion of the specific blocks; wherein the valid data of the portion of the specific blocks are written into at all of the K pages of each word line of the blank blocks. [The rationale in the rejection of claim 9 is herein incorporated]  
As per claim 20. The package of claim 18, wherein after the eMMC is positioned in the electronic device and the electronic device starts to work, performing the garbage collection operation on the flash memory module to move the valid data of the portion of the specific blocks to the plurality of blank blocks, even if quality of the portion of the specific blocks is good enough to be no need to perform the garbage collection operation in a normal operation of the eMMC. [The rationale in the rejection of claim 10 is herein incorporated.]

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim (US 10705746 B2, hereinafter Kim 2) and Chow et al. (US 20080086631 A1, hereinafter Chow)
As per claim 11. Kim teaches The method of claim 1, and further teaches the following underlined portions: wherein the data from the host device comprises a boot code, an operating system (OS) code, and digital contents. [Kim teaches storing data received from the host (para. 60, lines 1-4), where the data from the host can comprise user data, corresponding to the claim’s digital contents (para. 133, lines 1-3)]
Kim does not explicitly teach the following underlined portion: wherein the data from the host device comprises a boot code, an operating system (OS) code, and digital contents. 
Kim 2 teaches the following underlined portion: wherein the data from the host device comprises a boot code, an operating system (OS) code, and digital contents. [Kim 2 teaches a semiconductor memory device receiving and storing OS data from host (col. 4, lines 37-47)].
Kim in view of Kim 2 is analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kim and Kim 2, to modify the disclosures by Kim to include disclosures by Kim 2 since both Kim and Kim 2 teach data storage in a semiconductor memory device. Therefore, it would be applying a known technique (receiving OS data from a host) to a known device (memory device receiving and storing digital content 
Therefore, it would have been obvious to combine Kim and Kim 2 for the benefit of creating a method to obtain the above specified limitations.
However, Kim in view of Kim 2 does not explicitly disclose the following underlined portion: wherein the data from the host device comprises a boot code, an operating system (OS) code, and digital contents.
Chow teaches the above underlined portion. [Chow teaches receiving boot code data from a host system and storing the boot code data in a flash memory device (para. 10, lines 25-29; para. 45, lines 12-17)]
Kim in view of Kim 2 and Chow are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Kim, Kim 2, and Chow, to modify the disclosures by Kim in view of Kim 2 to include disclosures by Chow since both Kim in view of Kim 2 and Chow teach data storage in a semiconductor memory device. Therefore, it would be applying a known technique (receiving boot code data from a host) to a known device (memory device receiving and storing digital content or OS code from a host) ready for improvement to yield predictable results (memory device receiving and storing boot code data from the host).
Therefore, it would have been obvious to combine Kim, Kim 2, and Chow for the benefit of creating a method to obtain the above specified limitations.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Thursday: 8:30-6:30; Friday: 8:30-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183